FILED
                            NOT FOR PUBLICATION
                                                                            MAY 15 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMANDEEP SINGH,                                  No.   15-70521

              Petitioner,                        Agency No. A200-945-524

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 13, 2019**
                              San Francisco, California

Before: THOMAS, Chief Judge, IKUTA, Circuit Judge, and MOLLOY,*** District
Judge.

      Amandeep Singh petitions for review of an order of the Board of

Immigration Appeals (BIA) affirming the decision of an Immigration Judge (IJ)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
denying his claims for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.

      The BIA’s determination that Singh did not testify credibly is supported by

substantial evidence. Singh does not dispute that he testified inconsistently

regarding whether he was present at the meeting with Karam Bir Singh on May 13,

2009. The inconsistency was not minor, cf. Ren v. Holder, 648 F.3d 1079, 1086

(9th Cir. 2011); rather, it implicated key facts underlying Singh’s asylum claims.

Nor does the inconsistency reflect “the normal limits of human understanding and

memory,” id. at 1085, as Singh affirmatively testified about statements he claimed

to have made during the May 13 meeting, then denied having even been present at

that meeting. Singh had an opportunity to explain his inconsistent testimony, but

the IJ could reasonably reject Singh’s various explanations that he might have been

mistaken, did not understand the question, and conflated the May 2009 meeting

with one in December 2009. “[W]e must uphold the IJ’s adverse credibility

determination so long as even one basis is supported by substantial evidence.”

Rizk v. Holder, 629 F.3d 1083, 1088–89 (9th Cir. 2011). The IJ’s adverse

credibility determination did not rest on improper speculation and conjecture but

on the observation that Singh changed his testimony when challenged on

cross-examination that his declaration did not mention a threat against him in May


                                          2
2009. Based on this observation, the IJ could reasonably conclude that Singh

changed his story in order to conform his testimony to his declaration. Without

Singh’s credible testimony, there is insufficient evidence in the record for Singh to

meet his burden of proving eligibility for asylum, withholding of removal, or relief

under CAT.

      PETITION DENIED.




                                          3